
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.24

C L I F F O R D
C H A N C E   CLIFFORD CHANCE (TOKYO) LPS     GAIKOXUHO JIMUBENGOSHI JIMUSHO
TANAKA AKITA & NAKAGAWA
T A N A K A.
AKITA &
N A K A G A W A
 
EXECUTION VERSION
  
 
 
  
 
 
SAMSONITE JAPAN CO., LTD.
AND
SAMSONITE CORPORATION
AND
ESY LUGGAGE MANAGEMENT LPS INVESTMENT LIMITED PARTNERSHIP
  
  


--------------------------------------------------------------------------------


SHAREHOLDERS' AGREEMENT
IN RESPECT OF
SAMSONITE JAPAN CO., LTD.


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



CONTENTS

Clause


--------------------------------------------------------------------------------

 
  Page

--------------------------------------------------------------------------------

1. Interpretation   1 2. Business   5 3. Board Of Directors; Statutory Auditors
  5 4. Business Plan   7 5. Incentive Bonus   7 6. Access To Information   8 7.
Capital Requirements And New Share Issuances   8 8. Permitted Transfers   8 9.
Dealing In Shares   9 10. Right Of First Refusal   9 11. Term And Termination  
10 12. Exit: Samsonite Call Option And ESY Put Option   10 13. Termination
Events   11 14. Minority Shares Purchase Price   11 15. Representations And
Warranties   12 16. Confidentiality   12 17. Financial Accounting   13 18.
Designation Of Independent Auditor   13 19. Supremacy Of This Agreement   13 20.
Costs   13 21. Announcements And Press Releases   14 22. Release And Indulgence
  14 23. Remedies   14 24. Continuing Effect Of Agreement   14 25. Assignment  
14 26. Further Acts   14 27. Time Of Essence   14 28. Amendments And No Waiver  
14 29. Entire Agreement   15 30. No Solicitation   15 31. Rights Of Third
Parties   15 32. Notices   15 33. Governing Law And Arbitration   16 34.
Governing Language   16 35. Counterparts   17 SCHEDULE 1    Initial Business
Plan   19 SCHEDYLE 2    Form Of Accession Agreement   20 SCHEDULE 3    Costs
Sharing Agreement   21

i

--------------------------------------------------------------------------------



THIS AGREEMENT (this "Agreement") is entered into as of 27 January 2005 (the
"Effective Date")

BETWEEN:

(1)Samsonite Japan Co., Ltd., a company incorporated in Japan, whose principal
place of business is Akasaka Edosei Bldg. 4F, 7-10-S Akasaka, Minato-ku, Tokyo
107.0052, Japan (the "Company");

(2)Samsonite Corporation, a company incorporated in Delaware, whose principal
place of business is 11200 East Forty-Fifth Ave., Denver, CO 80239, United
States of America ("Samsonite"); and

(3)ESY Luggage Management LPS Investment Limited Partnership, a Japanese
foushijigyou yugen sekinin kumiaior "Investment LPS" whose sole general partner
is Ymniko Kawaguchi, and whose registered office is at Marunouchi Mitsui Bldg.,
2-2-2 Marunouchi, Chiyoda-lot, Tokyo 100-0005, Japan ("ESY"; collectively with
Samsonite, the "Shareholders" and each a "Shareholder"). Equityholders in ESY
are ES Partnership Investment Limited Partnership, a Japanese toushijigyou yugen
sekinin kumiui ("ES"), Yumiko Kawaguchi ("Kawaguchl"), and ETERNAL ENTERPRISE
CORPORATION ("ETERNAL") (collectively the "Minority Shareholders").

WHEREAS

(A)As of the Effective Date, Samsonite owns 10 million ordinary shares in the
Company.

(B)Samsonite has subscribed for 325 million new ordinary shares and ESY has
subscribed for 165 million new ordinary shares in the Company pursuant to a
share subscription agreement entered into as of the Effective Date.

(C)The Company and the Shareholders desire to confirm their agreement regarding
their respective rights in connection with the matters provided for herein.

THE PARTIES AGREE as follows:

1INTERPRETATION

1.1In this Agreement:

        "Ancillary Agreements" means:

(a)agreement between the Minority Shareholders and ESY verifying each Minority
Shareholder's interest in ESY (the "Minority Shareholders Agreement");

(b)consulting agreement between ETERNAL and the Company identifying the services
that ETERNAL will provide to the Company and related rights and obligations of
ETERNAL and the Company;

(c)management agreement between Kawaguchi and the Company with respect to the
terms and conditions of Kawaguchi's engagement by the Company (the "Kawagachi
Management Services Agreement") ;

(d)management agreement between Morimoto and the Company with respect to the
terms and conditions of Morimoto's engagement by the Company;

(e)sublicense and distribution agreement between Samsonite Europe NV and the
Company with respect to the licensing of Samsonite-owned brand products to the
Company in Japan (the "Sublicense and Distribution Agreement"); and

(f)consultancy and service agreement between Samsonite, the Company, Itochu
Management Consulting Co., Ltd. ("IMC") and Wirthlin Worldwide Consulting Inc.
("WW") for the provision of consulting and advisory services by IMC and WW to
the Company (the "WW/IMC Consulting Services Agreement").

1

--------------------------------------------------------------------------------



        "Articles" means the articles of incorporation (Teikm) of the Company as
amended from time to time;

        "Affiliate" means, in respect a person ("A"), a person that:

(i)is controlled by A;

(ii)is controlled by a person which also controls A; or

(iii)controls A;

        "Board" means the board of directors of the Company appointed and in
office in accordance with this Agreement;

        "Bottoli" means the individual Marcello Bottoli;

        "Brand Credit" means the amount of credit to Samsonite for licensing its
brands to the Company. The Brand Credit shall be equal to 25% of the total Net
Outside Sales value for the Company for the period from 1 January 2007 through
31 December 2007. If the Minority Shares are purchased prior to 31 December 2007
pursuant to clause 12 or clause 13, the Brand Credit shall equal twenty-five
percent (25%) of the total Net Outside Sales for the twelve (12) month period
through the end of the month immediately preceding the month in which notice of
exercise is given as set forth in clause 13.2.

        "Business Day" means any day (other than a Saturday, a Sunday or a
public holiday) when banks in Japan are open for the transaction of normal
business;

        "Code" means the Commercial Code of Japan, the Special Law to the
Commercial Code of Japan, and the regulations promulgated thereunder, each as
amended from time to time;

        "Competitor" means any person which carries on either alone or jointly
with, through (which includes by ownership of any shares, and direct or indirect
control) or on behalf of (whether as Director, partner, consultant, manager,
employee, agent or otherwise) any person, directly or indirectly a business
similar to that carried on by the Company.

        "control" and "controlled" means in respect of any person (i) the
ownership of a majority of the issued share capital of that person, or (ii) the
possession of the power, directly or indirectly, to direct or cause the
direction of the policies or management of that person;

        "Director" means a director of the Company appointed and in office in
accordance with clause 3;

        "Exit Date" means the option exercise date under clause 12, the
termination date under clause 13 or the notice date under clause 14.2.2(c), as
applicable;

        "Fiscal Year" means 1 January through 31 December of each year; provided
that, the first Fiscal Year shall be from the Subscription Date through 31
December 2005;

        "Kawaguchi" means the individual Yumiko Kawaguchi;

        "Minority Shares Purchase Price" means the purchase price payable for
the Minority Shares under clause 12 and clause 13, as set forth in clause 14;

        "Morimoto" means the individual Jun Morimoto:

        "Net Debt" means Total Debt less cash and cash equivalents;

        "Net Outside' Sales" means the gross price invoiced by the Company for
all Samsonite-owned brand products to customers anywhere in Japan after
deducting: (1) sales taxes or other taxes separately stated on the invoice,
(2) shipping and other transportation and insurance charges

2

--------------------------------------------------------------------------------






actually paid and separately stated on the invoice, (3) actual allowances,
rebates, credits and refunds for returned or defective goods, and (4) normal and
customary trade and quantity discounts;

        "Odagiri" means the individual Kentaro Odagiri;

        "Sawada" means the individual Takashi Sawada;

        "Share" means any share in the capital of the Company;

        "Share Equivalents" means any rights in the capital of the Company
(other than Shares) and any option or right to acquire any of the same or to
acquire any Shares (by purchase, conversion, exchange or otherwise);

        "Silva" means the individual Michael Silva;

        "Subscription Date" means 28 January 2005;

        "Total Debt" means bank borrowings plus capitalized leases plus notes
payable to third parties plus advances from Shareholders plus any other similar
debt instruments;

        "Trigger Date" means 31 December 2007; and

        "USD" means the lawful currency of the United States of America.

3

--------------------------------------------------------------------------------





1.2The following terms are defined in the clauses stated:


Term


--------------------------------------------------------------------------------

  Clause

--------------------------------------------------------------------------------

"Accession Agreement"   7.5 "Accounting Firm"   1.1 "Appraiser"   1 .1 "Business
Plan"   4 "CEO"   3.5.2 "Confidential Information"   16 1 "COO"   3.5.3 "Costs
Sharing Agreement"   20 "Disclosing Party"   16.1 "EBITDA"   4 "Group Shares"  
8.2 "Incentive Bonus"   5.1 "ESY Pat Option"   12.1 "Minority Shares"   12.1
"New Shares"   7.2 "Notice"   32 "Option"   12.1 "Original Transferor"   8.2
"Other Shareholder"   10.1 "Professional Firm"   1.1 "Receiving Party"   16.1
"Rules"   33.3 "Sale Shares"   10.1 "Samsonite Call Option"   12.1 "Termination
Event"   13.1 "Transferee"   8.3 "Transfer Offer"   10.1 "U.S. GAAP"   17
"Working Capital Ratio"   4

1.3In this Agreement, a reference to:

1.3.1a "person" includes, without limitation, a reference to any individual,
firm, company, corporation or other body corporate, government, state or agency
of a state or any joint venture, association, partnership, limited partnership,
works council or employee representative body (whether or not having a separate
legal personality);

1.3.2a "party" is a reference to a party to this Agreement and "parties to this
Agreement" shall be construed accordingly;

1.3.3a clause, paragraph or schedule, unless the context otherwise requires, is
a reference to a clause or a paragraph of, or a schedule to, this Agreement; and

1.3.4(unless the context otherwise requires) the singular shall include the
plural and vice versa.

1.4The headings in this Agreement do not affect its interpretation.

4

--------------------------------------------------------------------------------





2.     BUSINESS

The business of the Company shall be the marketing, distribution and sale of
Samsonite-owned brand products in Japan (but excluding non-Samsonite-owned
brands, including those brands licensed to Samsonite), or as otherwise decided
from time to time by the Shareholders.

3.     BOARD OF DIRECTORS; STATUTORY AUDITORS

3.1The Board shall have responsibility for the supervision and management of the
Company and its business save in respect of those matters that are specifically
subject to consent of the shareholders as set forth in clause 3.8.

3.2The Board shall be comprised of five (5) Directors at all times:

3.2.1two (2) Directors shall be appointed upon nomination of Samsonite,
initially Bottoli and Morimoto;

3.2.2two (2) Directors shall be appointed upon nomination of ESY, initially
Kawaguchi and Odagiri;

3.2.3one (1) Director shall be a neutral Director appointed jointly upon
nomination of Samsonite and ESY, initially Silva; and

3.2.4with the exception of Bottoli and Morimoto, all present Directors of the
Company immediately before the Effective Date shall resign as Directors of the
Company on the Subscription Date.

3.3Each of Samsonite or ESY may remove a Director nominated by it and nominate a
new Director in his or her place by notice in writing to the Company, the
Shareholders and the Minority Shareholders, as applicable; provided that, no
party shall appoint a Director without reasonable prior consultation with the
other parties with a view to reaching agreement on the person to be appointed.
Any decision to remove Silva or appoint another neutral Director shall be made
by the unanimous consent of the Shareholders.

3.4The Shareholders shall procure that persons nominated or required to be
removed in accordance clauses 3.2 and 3.3 are promptly appointed or removed as
Directors.

3.5The Board shall appoint:

3.5.1a non-executive Chairman, Sawada (if agreed by both Shareholders after 31
March 2005) or to otherwise be agreed by both Shareholders;

3.5.2one (1) Representative Director (duihyo forishimariyuku) who shall also
serve as chief executive officer ("CEO"), initially Morimoto; and

3.5.3one (1) Representative Director (duihyo torishimariyuku) who shall also
serve as chief operating officer ("COO"), initially Kawaguchi; provided that,
the parties understand and agree that Kawaguchi's ability to act as
Representative Director will be as separately outlined in the Kawaguchi
Management Services Agreement.

3.6A meeting of the Board may be called by the CEO on twenty (20) days notice to
all other Directors (or shorter notice if all the Directors agree) and Board
meetings shall in any event be held no less than once every three (3) months as
required by the Code or more often if agreed by a majority of Directors. Subject
to clause 3.7 and clause 3.8, Board meetings may be held, and resolutions of the
Board passed, in any manner permitted by the Code; physical meetings of the
Board shall be held in Japan, unless all the Directors agree otherwise.

5

--------------------------------------------------------------------------------



3.7The quorum for any meeting of the Board shall be four (4) Directors. Subject
to clause 3.8 and unless the Code requires otherwise, decisions of the Board
shall require approval by affirmative vote of the majority of Directors present.
If such a quorum is not present within thirty (30) minutes from the time
appointed for the meeting or if during the meeting a quorum ceases to be
present, the meeting shall stand adjourned to the same time and place three
(3) Business Days later, or to such day, time and place as the CEO may decide,
in which case two (2) Business Days' prior notice is to be given to each of the
other Directors as to when the meeting is to be reconvened.

3.8Notwithstanding any provisions of the Code, the following matters shall
require the written consent of both Shareholders (which shall not be
unreasonably withheld by ESY and which shall effectively be given if a Director
nominated by that Shareholder votes in favor of any such matter at a meeting of
the Board):

3.8.1any transaction outside the ordinary course of business;

3.8.2any material acquisitions or disposals;

3.8.3payment of dividends;

3.8.4capital expenditures and capital leases over JPY10 million;

3.8.5execution of a credit facility (excluding trade credits) or the granting of
security;

3.8.6a merger which would result in change of control of the Company;

3.8.7approval of the annual Business Plan (including annual sales plan, annual
budget, profit planning, personnel planning, planned investments, and financial
planning), and any material deviation from or amendments to a Business Plan or
change in the nature of the business of the Company or any change in the
Business Plan that affects the Incentive Bonus;

3.8.8any proposed change in the number or composition (not to include, identity)
of the Board of Directors;

3.8.9any capital increase or decrease;

3.8.10guarantees by the Company;

3.8.11any material amendment to the Sublicense and Distribution Agreement;

3.8.12any changes in the Company's articles of incorporation;

3.8.13any agreements entered into by, or relating to, the Company with a term
exceeding one (1) year;

3.8.14remuneration of board members and executive officers; and

3.8.15any employment contract exceeding JPY20 million per year.

3.9There shall be three (3) statutory auditors at all times:

3.9.1Two (2) statutory auditors shall be appointed upon nomination of Samsonite,
initially Douglas W. Sundby, the current statutory auditor, and one
(1) additional statutory auditor to be nominated by Samsonite as soon as
possible; and

3.9.2One (1) statutory auditor shall be appointed upon nomination of ESY,
initially Masaei Hayashi.

6

--------------------------------------------------------------------------------



3.10Each of Samsonite or ESY may remove a statutory auditor nominated by it in
the same way as for Directors, as set forth in clause 3.3, in which event
clause 3.4 shall apply mutatis mutandis.

4.     BUSINESS PLAN

The initial financial projections of the Company, including, among other
information, Net Outside Sales, earnings before interest, income taxes,
depreciation and amortization ("EBITDA"), average working capital as a
percentage of Net Outside Sales as set forth in the Business Plan attached as
schedule 1 (as defined below) (the "Working Capital Ratio") for the period from
the Subscription Date through 31 December 2007, segregated by Fiscal Year (with
the initial period being the period from the Subscription Date through 31
December 2005, and thereafter, the Fiscal Year 2006 and the Fiscal Year 2007)
(collectively, the "Business Plan") is attached as schedule 1.

5.     INCENTIVE BONUS

5.1If agreed upon performance criteria with respect to the operations of the
Company are satisfied during a Fiscal Year, Samsonite shall accrue and shall pay
to ESY in accordance with clause 5.2, an incentive bonus equal to one-half the
aggregate royalty paid by the Company to Samsonite pursuant to the Sublicense
and Distribution Agreement during that Fiscal Year, less applicable taxes, if
any (the "Incentive Bonus")

5.2The amount of Incentive Bonus, if any, shall be calculated and accrue for
each Fiscal Year no later than 28 February of the following Fiscal Year, and
shall be payable within thirty (30) days thereafter.

5.3Except for the first Fiscal Year from the Subscription Date through 31
December 2005, no Incentive Bonus shall be accrued or payable in case of exit or
termination as set forth in clause 12 or clause 13, for a period of less than
twelve (12) months.

5.4The financial metrics for calculating the Incentive Bonus shall be Net
Outside Sales, EBITDA and the Working Capital Ratio.

5.5The amount of the Incentive Bonus earned with respect to each Fiscal Year
shall be based on the achievement of targets for Net Outside Sales, EBITDA, and
the Working Capital Ratio for such Fiscal Year, as set forth in the Business
Plan.

5.6The weighting of the three financial metrics of Net Outside Sales, EBITDA,
and the Working Capital Ratio for earning a percentage of the total Incentive
Bonus for each Fiscal Year shall be as follows; provided that, the financial
targets for each Fiscal Year shall each be considered separately and the failure
to reach the target for one Fiscal Year shall not affect the targets for the
other Fiscal Years:


 
  Fiscal Year
2005
(from the Subscription Date
through 31 December 2005)

--------------------------------------------------------------------------------

  Fiscal Year
2006

--------------------------------------------------------------------------------

  Fiscal Year
2007

--------------------------------------------------------------------------------

  Net Outside Sales:    1/3   30 % 25 % EBITDA:    1/3   35 % 40 % Working
Capital Ratio:    1/3   35 % 35 %

5.7The financial metrics referred to in Clause 5.4 (Net Outside Sales, EBITDA,
and the Working Capital Ratio) shall also apply to the Samsonite Japan
management team in establishing that portion of any incentive award based on
achievement of financial targets. However, there may be a difference in the
method of computing the payouts of the incentive bonuses awarded to the
Samsonite Japan management team with respect to the achievement of such
financial targets.

7

--------------------------------------------------------------------------------





6.     ACCESS TO INFORMATION

The Company shall provide each Shareholder with any document or information that
such Shareholder may reasonably request from time to time.

7.     CAPITAL REQUIREMENTS AND NEW SHARE ISSUANCES

7.1The Shareholders shall make adequate equity investments in and/or loans to
the Company to keep the Company solvent at all times and to provide sufficient
capital to finance the growth and operations of the Company in accordance with
the Business Plan.

7.2If the Company wishes to issue new Shares ("New Shares"), each Shareholder
shall have the right to subscribe for New Shares pro rata in proportion to its
existing shareholding ratio, and the Company shall offer New Shares in writing
to each Shareholder for subscription accordingly.

7.3In the event that any Shareholder does not subscribe for any or all of the
New Shares within the period designated by the Company in accordance with the
applicable provisions of the Code, such Shareholder shall lose its right to
subscribe to the unsubscribed New Shares and the Company may offer the
unsubscribed New Shares to the other Shareholder, if such Shareholder subscribed
for the New Shares in response to the first offer by the Company.

7.4Any issue of the New Shares shall be made in accordance with the procedures
set forth in the Code. In addition, nothing in this clause 7 shall restrict each
Shareholder's right to approve or disapprove any proposed capital increase as
set forth in clause 3.8.9.

7.5No Shares or Share Equivalents shah be allotted, sold, issued or transferred
to a person who is not already a Shareholder of the Company without the prior
written consent of all Shareholders (and the Company shall not enter any such
person in the register of shareholders of the Company) and until such person has
executed and delivered an accession agreement in the form attached as Schedule 2
(as may be amended as the Board may from time to time agree) the "Accession
Agreement").

7.6A-person who has entered into an Accession Agreement pursuant to clause 7.5
shall have the benefit of and be subject to the burden of all provisions and
continuing obligations of this Agreement as if such person had been an original
party in the capacity designated in the Accession Agreement, and this Agreement
shall be interpreted accordingly.

8.     PERMITTED TRANSFERS

8.1ESY shall permit the Minority Shareholders to freely transfer amongst
themselves their equity interests in ESY. ESY shall within three (3) Business
Days notify Samsonite and the Company of any such transfer. ESY shall prohibit
the Minority Shareholders from transferring all or any of their equity interests
in ESY to any third party; provided that, Kawaguchi may transfer all or a
portion of her equity interest in ESY to Sawada after March 31, 2005, with the
consent of both Shareholders.

8.2A Shareholder (the "Original Transferor", which expression shall not include
a second or subsequent transferor in a series of transfers) may at any time
transfer any of its Shares (the "Group Shares") to any of its Affiliates. The
Affiliate may at any time transfer any of the Group Shares to the Original
Transferor or another Affiliate of the Original Transferor. Clauses 10 and 11
shall not apply to the transfer of any Group Shares pursuant to this clause 8.2.
No Group Shares shall be transferred by the Original Transferor to an Affiliate
in accordance with this clause 8.2 until such Affiliate has executed and
delivered an Accession Agreement.

8

--------------------------------------------------------------------------------



8.3If Group Shares have been transferred under clause 8.1 (whether directly or
by a series of transfers) by an Original Transferor to its Affiliate (the
"Transferee", which shall include a second or subsequent transferee in a series
of transfers) and subsequently the Transferee ceases to be an Affiliate of the
Original Transferor, then the Transferee shall immediately transfer the Group
Shares to the Original Transferor or, at the Original Transferor's option, to an
Affiliate of the Original Transferor. If the Transferee fails to transfer the
Group Shares within fourteen (14) days of the Transferee ceasing to be an
Affiliate of the Original Transferor then the Transferee shall be deemed to have
served a Transfer Offer in respect of the Group Shares at the lower of the
original purchase price of the Group Shares and the net book value of the Group
Shares. The Transfer Offer shall not be withdrawn in any circumstances.

8.4The Directors may require the holder of the Group Shares or the person named
as transferee in any transfer of Group Shares lodged for registration to furnish
the Directors with such information as the Directors may reasonably consider
necessary for the purpose of ensuring that a transfer of Shares is permitted
under clause 8.2. If the information is not provided within fourteen (14) days
of the request the Directors may refuse to register the transfer of the Group
Shares.

8.5A Shareholder may only transfer or dispose of its Shares:

8.5.1to an Affiliate: or

8.5.2to the other Shareholder or purchasers (whether Shareholders or not)
approved by the other Shareholder in writing; or

8.5.3pursuant to clauses 10, 12 or 13,

and the procedures in clause 10 shall be interpreted and applied accordingly.

9.     DEALING IN SHARES

9.1Neither Shareholder shall do, or agree to do, any of the following during the
term of this Agreement without the prior written consent of the other
Shareholder or otherwise in accordance with this Agreement:

9.1.1pledge, mortgage, charge or otherwise encumber any Share or Share
Equivalent or any interest in any of them;

9.1.2grant an option over any Share or Share Equivalent or any interest in any
of them; or

9.1.3enter into any agreement in respect of the votes attached to any Share,

9.2The Company shall procure that each share certificate issued by it will carry
the following statement:

"Any disposition, transfer or charge of the Shares represented by this
certificate shall be governed by the Shareholders' Agreement dated [O]."

10.   RIGHT OF FIRST REFUSAL

10.1If any Shareholder (the "Transferor") wishes to sell any or all of its
Shares to a third party purchaser, such Shareholder shall first offer the Shares
desired to be sold (the "Sale Shares") to the other Shareholder (the "Other
Shareholder"), specifying in writing the number and class of the Sale Shares and
the proposed sale price per share, and the proposed date and place (being not
earlier than fourteen (14) days after the date of the offer) at which the sale
of the Sale Shares shall be completed (the "Transfer Offer").

9

--------------------------------------------------------------------------------



10.2In the event that a Transfer Offer is made in accordance with clause 10.1,
the Other Shareholder may deliver a written notice to the Transferor of its
intention to purchase all or any of the Sale Shares at the price and on the
terms stated in the Transfer Offer.

10.3If the Other Shareholder pursuant to this clause 10:

10.3.1elects not to purchase any of the Sale Shares, the Transfer Offer is
deemed cancelled and the Sale Shares shall not be transferred to the Other
Shareholder; or

10.3.2elects to purchase some but not all of the Sale Shares, the Transferor may
either (i) cancel the Transfer Offer in its entirety (and the Sale Shares shall
not be transferred to the Other Shareholder), or (ii) sell only the accepted
shares to the Other Shareholder and cancel the Transfer Offer for the Sale
Shares not accepted by the Other Shareholder within seven (7) days following the
notice from the Other Shareholder given pursuant to this clause 10.

10.4The Transferor may not transfer any Sale Shares which are not sold to the
Other Shareholder to any third party without the written consent of the Other
Shareholder, except with respect to a sale by Samsonite of all or substantially
all of its assets.

11.   TERM AND TERMINATION

11.1This Agreement shall continue in effect until terminated in accordance with
clause 11.2.

11.2The term of this Agreement shall be until the earliest of:

11.2.131 December 2009, renewable by the agreement of the Shareholders no later
than 30 September 2009 on agreed terms and conditions;

11.2.2there being only one Shareholder; and

11.2.3an exit (as set forth in clause 12) or termination due to the occurrence
of a Termination Event (as set forth in clause 13).

11.3No termination of this Agreement shall relieve either party of liability for
breach of this Agreement occurring prior to the date of termination.

12.   EXIT: SAMSONITE CALL OPTION AND ESY PUT OPTION

12.1No later than thirty (30) days after the Trigger Date (and, if not then
exercised by either Shareholder, for a period of thirty (30) days beginning with
31 December 2008), Samsonite shall have a call option to purchase all of the
Shares held by ESY (the "Minority Shares") at the Minority Shares Purchase Price
(the "Samsonite Call Option"), and ESY shall have a put option to sell the
Minority Shares to Samsonite at the Minority Shares Purchase Price (the "ESY Put
Option"; collectively with the Samsonite Call Option, the "Options" and each an
"Option"). If an Option is exercised within the applicable thirty (30) day
period, Samsonite shall be obliged to purchase and ESY shall be obliged to sell
the Minority Shares free of encumbrances, within ninety (90) days after the date
of the notice of exercise.

12.2If the Options have not been exercised as set forth in clause 12.1,
Samsonite shall be obligated to purchase the Minority Shares no later than 31
January 2010 or within thirty (30) days after the end of any extended term, at
the Minority Shares Purchase Price calculated as of 31 December 2009 or the last
day of any extended term, as applicable.

10

--------------------------------------------------------------------------------





13.   TERMINATION EVENTS

13.1In case of the following events (each a "Termination Event"), the
Shareholders shall have the rights and obligations set forth in this clause 13:

13.1.1failure to obtain the consent of both Shareholders on any matter set forth
in clauses 3.8.1through 3.8.5, 3.8.10 or 3.8.12 through 3.8.15;

13.1.2agreement between the Shareholders to terminate the Shareholders'
Agreement;

13.1.3bankruptcy, an encumbrancer takes possession of, or an administrator,
administrative receiver, receiver, trustee or liquidator (or similar officer in
the relevant jurisdiction) is appointed over the whole or any part of that
Shareholder's undertaking, property or assets or those of any company which
controls it, or a resolution is passed for its winding-up or similar event of
either Shareholder;

13.1.4come under the control of a Competitor;

13.1.5commit a material breach of this Agreement which remains uncured after
seven (7) days of notice of the breach from the Board; or

13.1.6in case of Samsonite only (i) change of control of ES or ETERNAL, or
(ii) if a Minority Shareholder ceases to be a partner in ESY.

13.2If a Termination Event occurs, either Samsonite (in respect of clauses
13.1.1 through 13.1.6) or ESY (in respect of clauses 13.1.1 through 13.1.5), may
on thirty (30) days notice to the other Shareholder, exercise the Samsonite Call
Option or ESY Put Option, as applicable, for payment of the Minority Shares at
the Minority Shares Purchase Price, to be completed within ninety (90) days
after the notice of exercise, as set forth in clause 12.

14.   MINORITY SHARES PURCHASE PRICE

14.1The Minority Shares Purchase Price shall be equal to EBITDA for the twelve
(12) month period ended on the most recent previous month end times three (3),
minus Net Debt as of the most recent previous month end, multiplied by the
percentage of Shares held by ESY in the Company as at the Exit Date (as of the
Closing Date, thirty-three percent (33%)).

14.2The Minority Shares Purchase Price shall be payable as follows:

14.2.1If the Minority Shares Purchase Price is equal to or less than
USD3 million, in cash within ninety (90) days following receipt of the valuation
of the Minority Shares; or

14.2.2If the Minority Shares Purchase Price is more than USD3 million, ESY may
choose one of:

(a)Payment in cash for fifty percent (50%) of the total Minority Shares Purchase
Price within 30 days following receipt of the valuation of the Minority Shares
and the remainder in cash, with interest at the rate of the Japanese long-term
prime interest rate plus one percent (l%), payable one year and one day
following exercise of the Option; or

(b)Payment in cash for fifty percent (50%) of me total Minority Shares Purchase
Price within thirty (30) days following receipt of the valuation of the Minority
Shares and fifty percent (50%) in unregistered common stock of Samsonite; or

11

--------------------------------------------------------------------------------



(c)Payment in cash for fifty percent (50%) of the total value of the Minority
Shares Purchase Price within thirty (30) days following receipt of the valuation
of the Minority Shares and fifty percent (50%) in common stock of the Company.
Within two (2) years from the exercise of the first Option or ESY Put Option,
ESY shall have a put option to sell the remaining Minority Shares held by it to
Samsonite for purchase at a price equal to the Minority Shares Purchase Price
per share (valued as of the date notice of such second put option is given) of
all stock of the Company, multiplied by the number of Minority Shares then held
by ESY as of the date notice of such second put option is given. Samsonite shall
have a corresponding call option on the same number of the shares, during the
same period of time, and at the same price per share as ESY's put option.



14.3On completion of the sale, all of the Ancillary Agreements except the WW/IMC
Consulting Services Agreement shall be immediately terminated.

15.   REPRESENTATIONS AND WARRANTIES

15.1Each of the Shareholders, severally and not jointly, hereby represents and
warrants to the other Shareholder that:

15.1.1it has full power and authority (or, if an individual, legal capacity) to
enter into this Agreement and to perform its obligations under this Agreement;
and

15.1.2this Agreement has been duly executed and delivered by it and will
constitute, its valid and binding obligations, enforceable against it in
accordance with its terms.

15.2The Company hereby represents and warrants to each Shareholder that:

15.2.1it is a corporation duly organized an validly exist under the laws of
Japan; and

15.2.2it has full power and authority to enter into this Agreement and to
perform its obligations under this Agreement.

15.3ESY hereby represents and warrants to Samsonite and the Company that:

15.3.1it is a toushijgyou yugen sekinin kumiai (an investment limited liability
partnership) organized and validly existing under the laws of Japan;

15.32it has full power and authority to enter into this Agreement and to perform
its obligations under this Agreement; and

15.3.3as set forth in the Minority Shareholders Agreement, the Minority
Shareholders and their respective equity holdings in ESY are:

(a)ES: thirty thirty-thirds (30/33, or 90.91%)

(b)Kawaguchi: two thirty-thirds (2/33, or 6.06%)

(c)ETERNAL: one thirty-third (1/33, or 3.03%)

16.   CONFIDENTIALITY

16.1For the purposes of this clause, "Confidential Information" means all
information of a confidential nature disclosed (whether in writing, verbally or
by any other means and whether directly or indirectly) by one party (the
"Disclosing Party") to any other party (the "Receiving Party") whether before or
after the Effective Date.

12

--------------------------------------------------------------------------------



16.2During the term of this Agreement and for a period of two (2) years after
termination or expiration of this Agreement for any reason whatsoever the
Receiving Party shall:

16.2.1keep the Confidential Information confidential;

16.2.2not disclose the Confidential Information to any other person other than
with the prior written consent of the Disclosing Party or in accordance with
clauses 16.3 and 16.4; and

16.2.3not use the Confidential Information for any purpose other than the
performance of its obligations under this Agreement.

16.3The Receiving Party may disclose Confidential Information to its employees
to the extent that it is necessary for the purposes of this Agreement and shall
procure that each such person is made aware of and complies with all the
Receiving Party's obligations of confidentiality under this Agreement.

16.4The obligations contained in clauses 16.1 and 16.2 shall not apply to any
Confidential Information which:

16.4.1is at the Effective Date or at any time after the Effective Date comes
into the public domain other than through breach of this Agreement by the
Receiving Party;

16.4.2can be shown by the Receiving Party to the reasonable satisfaction of the
Disclosing Party to have been known to the Receiving Party prior to it being
disclosed by the Disclosing Party to the Receiving Party;

16.4.3subsequently comes lawfully into the possession of the Receiving Party
from a third party; or

16.4.4is required to be disclosed by law, stock exchange rules or governmental
orders or regulations.

17.   FINANCIAL ACCOUNTING

The Company shall at all times maintain accurate and complete accounting and
other financial records in accordance with the requirements of all applicable
laws, Japanese standards, and generally accepted accounting principles
applicable in the United States of America ("U.S. GAAP"). Monthly management
accounts containing such information as either Shareholder shall reasonably
require shall be prepared in accordance with US. GAAP and sent by the Company to
the Board and the Shareholders no later than thirty (30) days following the end
of the month such management accounts are for.

18.   DESIGNATION OF INDEPENDENT AUDITOR

Samsonite shall designate the Company's independent auditor as required by the
Code in Samsonite's sole discretion and promptly notify the Company of any
changes thereto.

19.   SUPREMACY OF THIS AGREEMENT

If there is any conflict or inconsistency between the provisions of this
Agreement and the Articles, this Agreement shall, to the extent permitted by the
Code, prevail. The Shareholders shall vote their Shares to amend the Articles,
to the extent permitted by law, to reflect this Agreement.

20.   COSTS

The Shareholders and the Company shall share the costs and expenses of and
incidental to the negotiation, preparation, execution and implementation by it
of this Agreement and of all other documents referred to in it, as set forth in
the costs' agreement entered into as of the Effective Date attached as
schedule 3 (the "Costs Sharing Agreement").

13

--------------------------------------------------------------------------------



21.   ANNOUNCEMENTS AND PRESS RELEASES

No party shall divulge to any third party (except to its respective professional
advisers or to any stock exchange or other regulatory body or except as required
by applicable law or for the purpose of legal or arbitration proceedings) any
information regarding the existence or subject matter of this Agreement without
the prior written consent of the other parties (such consent not to be
unreasonably withheld).

22.   RELEASE AND INDULGENCE

Any liability to any party may in whole or in part be released, compounded or
compromised, or time or indulgence given, by it in its absolute discretion as
regards any other party without in any way prejudicing or affecting its other
rights against any other party.

23.   REMEDIES

No remedy conferred by any of the provisions of this Agreement is intended to be
exclusive of any other remedy which is otherwise available at law, in equity, by
statute or otherwise, and each and every other remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law, in equity, by statute or otherwise. The election of any one or
more of such remedies by any of the parties shall not constitute a waiver by
such party of the right to pursue any other available remedies.

24.   CONTINUING EFFECT OF AGREEMENT

All provisions of this Agreement shall so far as they are capable of being
performed or observed continue in full force and effect after the Effective Date
except in respect of those matters then already performed.

25.   ASSIGNMENT

Except as otherwise set forth herein, no party may assign or transfer its rights
or obligations under this Agreement without the prior written consent of the
other parties.

26.   FURTHER ACTS

Each party shall execute and/or do and take such steps as may be in its power to
procure all other necessary persons, if any, to execute and/or do all such
further documents, agreements, deeds, acts and things as may reasonably be
required by the other parties so that full effect may be given to the provisions
of this Agreement.

27.   TIME OF ESSENCE

Any time or period mentioned in any provision of this Agreement may be extended
by mutual agreement between the parties but as regards any time, date or period
originally fixed or any time, date or period so extended as aforesaid time shall
be of the essence.

28.   AMENDMENTS AND NO WAIVER

28.1A variation of this Agreement is valid only if it is in writing and signed
by or on behalf of each party.

28.2The failure to exercise or delay in exercising a right or remedy provided by
this Agreement or by law does not impair or constitute a waiver of the right or
remedy or an impairment of or a waiver of other rights or remedies. No single or
partial exercise of a right or remedy provided by this Agreement or by law
prevents further exercise of the right or remedy or the exercise of another
right or remedy.

14

--------------------------------------------------------------------------------





29.   ENTIRE AGREEMENT

This Agreement and each document referred to in it constitute the entire
agreement and supersede any previous agreements between the parties relating to
the subject matter of this Agreement.

30.   NO SOLICITATION

For so long as it holds Shares and for a period of one (1) year thereafter, each
Shareholder agrees on behalf of itself and its Affiliates not to induce or
attempt to induce any employee of the Company or its Affiliates to leave their
employ or in any way interfere with the relationship between any member of the
Company and any of its employees.

31.   RIGHTS OF THIRD PARTIES

No person who is not party to this Agreement shall have or acquire any right to
enforce any term of this Agreement.

32.   NOTICES

A notice or other communication under or in connection with this Agreement (a
"Notice") shah be in writing and delivered personally or sent by post (and air
mail if overseas) or by fax to the party due to receive the Notice to the
address set out below or to another address specified by that party by not less
than seven (7) days' written notice to the other parties received before the
Notice was dispatched.

Unless there is evidence that it was received earlier, a Notice is deemed given
if:

32.1.1delivered personally, when left at the address referred to below;

32.1.2sent by mail to the other party within Japan, except airmail, two
(2) Business Days after posting it;

32.1.3sent by air mail, six (6) Business Days after posting it; and

32.1.4sent by fax, when confirmation of its transmission has been recorded by
the sender's fax machine.

15

--------------------------------------------------------------------------------



The addresses referred to above are:

Samsonite Japan Co., Ltd.   Akasaka Edosei Bldg., 4F
7-10-8 Akasaka, Minato-ku
Tokyo 107-0052, Japan
Fax No.: (81)-3-5545-6771
Attention:
 
Jun Morimoto
Samsonite Corporation:
 
11200 East Forty-Fifth Ave.
Denver, CO 80239
United States of America
Fax No.: (l)-303-373-6406
Attention:
 
Vice President—Legal
ESY Luggage Management LPS
Investment Limited Partnership:
 

Marunouchi Mitsui Bldg.,
2-2-2, Marunouchi
Chiyoda-ku, Tokyo 100-0005, Japan
Fax No.: (81)-3-5220-1267
Attention:
 
Yumiko Kawaguchi

33.   GOVERNING LAW AND ARBITRATION

33.1This Agreement is governed by Japanese law.

33.2Any dispute, controversy or claim arising out of or relating to this
Agreement, or the breach, termination or validity thereof, shall, if the same
cannot be amicably settled by the parties upon the written request of any party,
be settled by arbitration. The award of the arbitrators shall be final and
binding upon the parties.

33.3The arbitration shall be held in Tokyo, Japan in accordance with the
arbitration rules of the Japan Commercial Arbitration Association in force when
such arbitration is commenced (the "Rules"). The language used for the
arbitration shall be English; provided that, translation and/or interpretation
in Japanese language may be provided in a Shareholder's discretion, at such
Shareholder's sole cost and expense. Unless otherwise agreed by the parties, the
number of arbitrators shall be three, to be nominated by tire parties in the
manner provided for in the Rules.

33.4If any of the provisions of this Agreement shall be held by a court or other
tribunal of competent jurisdiction to be unenforceable, the remaining portions
of this Agreement shall (unless the unenforceable provision is material to the
operation of this Agreement as intended by the parties) remain in full force and
effect and such portions shall be enforced to the extent permissible.

33.5All costs of the arbitration shall be borne equally by the parties involved.
Judgment upon any arbitration award may be entered in any court of law having
jurisdiction.

34.   GOVERNING LANGUAGE

34.1This Agreement is in the English language only, which language shall be
controlling in all respects. No translation of this Agreement into any other
language shall be of any force or effect in the interpretation of this Agreement
or in the determination of the intent of the parties.

16

--------------------------------------------------------------------------------



34.2Each notice, demand, request, statement, instrument, certificate or other
communication given, delivered or made by a party to any other party under or in
connection with this Agreement shall be in English.

35.   COUNTERPARTS

This Agreement may be executed in any number of counterparts, each of which when
executed and delivered is an original and all of which together evidence the
same agreement.

[Remainder of page left intentionally blank]

17

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

Samsonite Japan Co., Ltd.    
/s/  JUN MORIMOTO      

--------------------------------------------------------------------------------

Name: Jun Morimoto
Title: Representative Director and Chief Executive Officer
 
 
Samsonite Corporation
 
 
/s/  MARCELLO BOTTOLI      

--------------------------------------------------------------------------------

Name: Marcello Bottoli
Title: Chief Executive Officer
 
 
ESY Luggage Management LPS Investment Limited Partnership
 
 
/s/  YUMIKO KAWAGUCHI      

--------------------------------------------------------------------------------

Name: Yumiko Kawaguchi
Title: General Partner
 
 
ETERNAL and ES hereby agree to jointly and severally guarantee, without
limitation, all of the obligations of ESY as set forth in this Agreement:
ETERNAL ENTERPRISE CORPORATION
 
 
/s/  KENTARO ODAGIN      

--------------------------------------------------------------------------------

Name: Kentaro Odagin
Title: Vice President and Chief Operating Officer
 
 
ES Partnership Investment Limited Partnership
 
 
/s/  MASAEI HAYASHI      

--------------------------------------------------------------------------------

Name: Masaei Hayashi
Title: General Partner
 
 

18

--------------------------------------------------------------------------------






SCHEDULE 1

INITIAL BUSINESS PLAN


19

--------------------------------------------------------------------------------






SCHEDULE 2

FORM OF ACCESSION AGREEMENT

ACCESSION AGREEMENT


This accession agreement (this "Accession Agreement") forms part of the
Shareholders' Agreement dated [O] 2005 originally made between Samsonite Japan
Co., Ltd., Samsonite Corporation and ESY Luggage Management LPS Investment
Limited Partnership (the "Shareholders' Agreement"), as amended from time to
time. Terms defined in the Shareholders' Agreement shall have the meanings given
to them in that agreement when used in this Accession Agreement.

The undersigned hereby:

1acknowledges having received a copy of the Shareholders' Agreement and having
read the Shareholders' Agreement in its entirety; and

2.agrees that it shall be bound by and comply with the terms and conditions of
the Shareholders' Agreement for so long as it holds any Shares.

IN WITNESS OF WHICH the undersigned has executed this Accession Agreement.

    By:   

--------------------------------------------------------------------------------

[a duly authorized representative of [  ]

20

--------------------------------------------------------------------------------






SCHEDULE 3

CONSTS SHARING AGREEMENT


21

--------------------------------------------------------------------------------





QuickLinks


SCHEDULE 1 INITIAL BUSINESS PLAN
SCHEDULE 2 FORM OF ACCESSION AGREEMENT ACCESSION AGREEMENT
SCHEDULE 3 CONSTS SHARING AGREEMENT
